TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00067-CR



                               Allen Ray McKinzy, Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
         NO. 69618, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Allen Ray McKinzy, Jr. pled guilty and judicially confessed to evading

arrest or detention with a motor vehicle, a third degree felony, without benefit of a plea bargain. See

Tex. Penal Code § 38.04. In addition, McKinzy pled true to an enhancement allegation alleging a

prior felony conviction for aggravated assault. See id. § 22.02. After hearing evidence, including

McKinzy’s testimony, the trial court assessed his punishment, enhanced pursuant to the repeat

offender punishment provision of the Penal Code, at confinement for eight years in the Institutional

Division of the Texas Department of Criminal Justice. See id. § 12.42(a).

               McKinzy’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988).

               Counsel certified that he provided a copy of the brief to McKinzy and advised him

of his right to examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, the plea

proceedings, and the punishment hearing, and find no reversible error. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We

agree with counsel that the record presents no arguably meritorious grounds for review and the

appeal is frivolous. Counsel’s motion to withdraw is granted. The judgment of conviction

is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Affirmed

Filed: November 22, 2013

Do Not Publish




                                                 2